          Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.18 Page 1 of 19


 1
                                                                      -•••~~-,..._,..,.,._,,_..._..I

2
 3
                                                                           OCT 2 6 2020                I
                                                                    CLERK U-'· • -sr;;;<:T co,..,1n 1
                                                                     .... ::~~i ::i 1STRIC7 c;: c.c.,.1FCR • i,..
                                                                SOUT n--.,.
                                                                BY                                     CEPJiT
4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ESMERALDA SARAI CRUZ-   )                        Case No.: 3:18-cv-02511-BEN
     VENEGAS,                )                                  3:17-cr-03179-BEN-1
12
                Movant,      )
13                           )                        ORDER DENYING MOTION TO
   V.                        )                        VACATE, SET ASIDE, OR
14
                             )                        CORRECT SENTENCE UNDER
   UNITED STATES OF AMERICA,
15                           )                        28 u.s.c. § 2255
                 Respondent. )
16
   _____________ )                                    [ECFNo.1]
17
18
19   I.       INTRODUCTION
20            Before the Court is Petitioner Esmeralda Sarai Cruz-Venegas' ("Movant" or
21   "Petitioner") motion pursuant to 28 U.S.C. § 2255 to vacate, set aside, or correct her
22   sentence of 48 months' imprisonment and five years of supervised release, resulting from
23   her felony conviction for Importation ofMethamphetamine, in violation of21 U.S.C. §§
24   952 and 960. CV ECF No. 1 1; ECF No. 28. After considering the papers submitted,
25   supporting documentation, and applicable law, the Court DENIES Petitioner's Motion.
26
27
          All docket citations refer to the criminal case docket, Case No. 3:17-cr-00414-BEN-
28   1. Any docket citations in this civil case will be referred to as "CV ECF No."
                                                -l-
                                                          3:18-cv-02511-BEN; 3: 17-cr-03179-BEN-l
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.19 Page 2 of 19


 1 II.     BACKGROUND
2          A.    Statement of Facts
 3         In Spring 2017, Petitioner was a nineteen year old student at the University of Baja
4    California, majoring in Political Science, and became pregnant with her second child.
 5 ECF No. 21 at 2:16-18. However, on August 26, 2017, Petitioner was hospitalized for
 6 two days following a miscarriage. Id. at 2; ECF No. 18 at 7. After Petitioner confided in
 7 her father regarding the medical bills she had incurred, he agreed to loan her the money
 8 for her hospital bills because her boyfriend refused to help with expenses. ECF No. 21 at
 9   2:19-24; ECF No. 18 at 4.
10         Meanwhile, at an unknown time, Petitioner admitted to responding to a Facebook
11   ad that sought females to work in the United States for very good pay. ECF No. 18 at 3.
12   The reply to her message informed her that she would have to transport drugs into the
13 United States in exchange for $800.00, which she would receive after she completed the
14 delivery. Id. Petitioner agreed to the terms. Id.; see also ECF No. 21 at 2:25-27.

15   Petitioner stated she hoped to be able to pay her father back for the money for her medical

16   expenses after earning money by transporting drugs. ECF No. 18 at 4.

17         On September 7, 2017, Petitioner received a call from an unknown female, who

18   told Petitioner to take a taxi to and meet her at a location, which was an empty lot. ECF

19   No. 18 at 3. Upon arrival, both women drove to a residence near the port of entry, where

20   a man placed narcotics on Petitioner. Id. Then, the two females took a taxi from the

21   residence to the border crossing, where Petitioner was instructed to erase all conversations

22 about the smuggling from her phone. Id. Next, Petitioner applied for entry into the United
23   States from Mexico via the Calexico, California, Port of Entry pedestrian lanes. Id. At

24   7:28 a.m., Petitioner presented her Border Crossing Card and said she was going

25   shopping. Id. As Petitioner was waiting for her purse at the x-ray machine, a U.S.

26   Customs and Border Protection ("CBP") officer observed a bulge in her groin and

27   buttocks area, so Petitioner was referred to a secondary inspection for a pat-down. ECF

28   No. 18 at 3; ECF No. 21 at 3:4-8. During the pat down, the CBP officer discovered three

                                                  -2-
                                                           3: 18-cv-02511-BEN; 3:l 7-cr-03179-BEN-l
        Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.20 Page 3 of 19


  1
       packages in her breast area and seven in her groin and buttocks area. ECF No. 18 at 3. A
  2 total of 10 packages of methamphetamine were recovered from Petitioner with a net
  3    weight of approximately 1.92 kilograms. Id.
  4            Petitioner's border crossing history indicates 41 previous border crossings. ECF
  5    No. 18 at 3. Authorities also seized $170 and three cell phones from Petitioner at the time
  6    of her arrest. Id. However, Petitioner stated to authorities that she crossed so many times
  7    because "friends without papers would ask [her] ... to get them things in Calexico and
  8    bring them back [to Mexico]." Id. at 4. Petitioner claims that she did not know what type
  9    of drugs she was transporting because they were all wrapped up when they were strapped
 10    onto her body. Id.
 11            The Presentence Investigation Report indicates that Petitioner saw a counselor in
 12    Mexicali in 2012 for six months to address feelings of anger and depression. ECF No. 18
 13    at 7.    Petitioner also has a young son, who resides with her parents while she is
 14    incarcerated. Id.
 15            Petitioner is currently twenty-two years old and is scheduled to be released on
 16    February 2, 2021.
 17            B.    Procedural History
 18            On September 8, 2017, the Government filed a complaint against Petitioner for
 19    violation of 21 U.S.C. §§ 952 and 960. ECF No. 1. On September 12, 2017, Petitioner
· 20   waived a preliminary hearing. ECF No. 7.
 21            On October 5, 2017, the Government charged Petitioner with knowingly and
 22 intentionally importing 1.92 kilograms (4.22 pounds) of a mixture and substance
 23    containing a detectable amount of methamphetamine, into the United States in violation
 24    of21 U.S.C. §§ 952 and 960. ECF No. 10. That same day, October 5, 2017, Petitioner
 25    waived her right to prosecution by indictment and consented to prosecution by
 26    information. ECF No. 11.
 27            On November 7, 2017, Petitioner consented to entering a Rule 11 plea before
 28    Magistrate Judge Nita L. Stormes. ECF No. 15. That same day, November 7, 2017,
                                                    -3-
                                                             3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
       Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.21 Page 4 of 19


 1
     Petitioner waived indictment and entered a guilty plea. · ECF No. 16. In her plea
2
     agreement, signed by Petitioner on October 25, 2017, Petitioner represented that she "has
 3
     had a full opportunity to discuss all the facts and circumstances of this case with defense
4    counsel and has a clear understanding of the charges and the consequences of this plea."
 5   ECF No. 16 at 6. Petitioner also agreed that she waived "all rights to appeal and to
 6   collaterally attack every aspect of the conviction and sentence." Id. at 11. However, the
 7   plea agreement contained exceptions, which allowed her to appeal (1) "a custodial
 8   sentence above the greater of 71 months or the mandatory minimum term, if applicable"
 9   or (2) "the conviction or sentence on the basis that defendant received ineffective
1O assistance of counsel." Id. at 11. That same day, November 7, 2017, Petitioner entered
11   her guilty plea before Judge Stormes, and Judge Stormes issued a findings and
12   recommendation to accept Petitioner's guilty plea. ECF No. 17.
13         On January 2, 2018, a Presentencing Investigation Report was filed. ECF No. 18.
14   The following day, on January 3, 2018, after no objections were filed, the Court accepted
15   the Findings and Recommendation of the Magistrate Judge and accepted Petitioner's
16   guilty plea. ECF No. 19.
17         As part of Petitioner's plea agreement, the parties agreed to jointly recommend
18   Petitioner's sentencing be based on the following U.S. Sentencing Guidelines Base
19   Offense Level, Specific Offense Characteristics, Adjustments, and Departures:
20         1.   Base Offense Level [USSG § 2Dl.l(c)(4)]                                    34
           2.   Importation ofMethamphetamine [USSG § 2Dl.l(b)(5)]                         +2
21         3.    Safety Valve, if applicable [USSG §§ 2Dl. l(b )(17) & and 5Cl.2           -2
22         4.    Acceptance of Responsibility [USSG § 3El.l(a)]                            -2
           5.    Acceptance of Responsibility [USSG § 3El.l(b)]                            -1
23         6.    Departure for Fast Track [USSG §5K3.1]                                    -4
24
25   ECF No. 16 at 8. The government agreed to recommend that the defendant be sentenced
26   "to the low end of the advisory guideline range recommended by the Government or the
27   statutory mandatory minimum sentence, pursuant to this agreement, whichever is greater."

28   Id. at 10:8-12.

                                                  -4-
                                                           3: 18-cv-02511-BEN; 3:17-cr-03179-BEN-1
       Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.22 Page 5 of 19


1           On March 26, 2018, the Court sentenced Petitioner to 48 months in prison. ECF No.
2    27; CV ECF No. 1 at 1. On April 27, 2018, the Court entered judgment accordingly. ECF
3    No. 27; CV ECF No. 1 at 1.
4           Petitioner did not appeal. ECF No. 1 at 1.
5           On November 1, 2018, Petitioner filed this Motion, seeking to reduce her sentence
6    .on the grounds of (1) harsh sentencing; (2) ineffective assistance of counsel; and (3) poor
7    mental health. ECF No. 28 at 4-11; see also CV ECF No. 1 at 4-11.
8    III.   LEGAL STANDARD
9           "A motion to attack a prison sentence made under section 2255 is a federal
IO   prisoner's substitute for a petition for a writ of habeas corpus." Josephine R. Potuto, The
11   Federal Prisoner Collateral Attack: Requiescat in Pace, 1988 B.Y.U. L. Rev. 37, 37
12   (1988). Under section 2255, a movant is entitled to relief if the sentence: (1) was imposed
13   in violation of the Constitution or the laws of the United States; (2) was given by a court
14   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
15   law; or ( 4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
16   Speelman, 43 l F .3d 1226, 1230 n.2 (9th Cir. 2005).
17          If it is clear the movant has failed to state a claim, or has "no more than conclusory
18   allegations, unsupported by facts and refuted by the. record," a district court may deny a
19   § 2255 motion without an evidentiary hearing. United States v. Quan, 789 F.2d 711, 715
20   (9th Cir. 1986); see also Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (providing that
21   "if the record refutes the applicant's factual allegations or otherwise precludes habeas
22   relief, a district court is not required to hold an evidentiary hearing"). Courts may deny
23   a hearing where "the petitioner's allegations, viewed against the record, fail to state a
24   claim for relief or are so palpably incredible or patently frivolous as to warrant summary
25   dismissal." United States v. McMullen, 98 F.3d 1155, 1158-59 (9th Cir. 1996) (rejecting
26   the appellant's contention that the district court erred by denying the appellant an
27   evidentiary hearing on his ineffective assistance of counsel claim because the appellant
28   failed to allege specific facts entitling him to relief) (internal quotations and citations
                                                   -5-
                                                            3:18-cv-02511-BEN; 3: l 7-cr-03179-BEN-1
       Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.23 Page 6 of 19


 1
     omitted). The right to a hearing is earned by alleging "specific facts which, if true, would
2
     entitle him [or her] to relief." Id.
3          The Ninth Circuit has "consistently held that a§ 2255 petitioner cannot challenge
4    nonconstitutional sentencing errors if such errors were not challenged in an earlier
 5   proceeding." See, e.g., McMullen, 98 F.3d at 1157 (holding that the because the appellant
 6   "failed to raise any objection regarding the type of methamphetamine, either at sentencing
 7   or on direct appeal, he is barred from raising this issue in a§ 2255 motion," and "the
 8   district court properly denied his motion to vacate his sentence on this ground."). Thus,
 9   "Petitioners waive the right to object in collateral proceedings unless they make a proper
lO   objection before the district court or in a direct appeal from the sentencing decision." Id.
11   IV.   DISCUSSION
12         Petitioner argues that her plea should be vacated under 28 U.S.C. § 2255 ("Section
13   2255") because she (1) feels strongly that for a first time offender, her sentence was overly
14   harsh for the crime committed, ECF No. 28 at 5, (2) received ineffective assistance of
15   counsel because her attorney did not request a mental evaluation for her, and she suffers
16   from anxiety and depression, id. at 5, and (3) suffers from poor mental health, id. at 6.
17   Petitioner's Motion is DENIED. As an initial matter, harsh sentencing or poor mental
18   health are not grounds upon which a defendant may seek to vacate, reduce, or correct a
19   sentence. Further, the Court has no authority to reconsider or modify its sentence at this
20   point. See, e.g., 18 U.S.C. § 3582(c) (providing that "[t]he court may not modify a term
21   of imprisonment once it has been imposed); see also Fed. R. Crim. P. 35(b) (providing
22   that the court can only reduce sentence "[u]pon the government's motion"); Fed. R. Crim.
23   P. 55(b)(2) (providing that "[t]he court may not extend the time to take any action under
24   Rule 35, except as stated in that rule"); Dolan v. United States, 560 U.S. 605, 623 (2010)
25   (Roberts, J., dissenting) (noting that "an error [in a sentencing] may be corrected by the
26   trial court only if it is 'clear,' and only within 14 days after the sentence is announced");
27   United States v. Gomez, No. 17CR2520-LAB-l, 2019 WL 1301756, at *1 (S.D. Cal. Mar.
28   21, 2019) (denying, without a hearing, the petitioner's motion to vacate, set aside, or
                                                  -6-
                                                            3:18-cv-02511-BEN; 3:l 7-cr-03179-BEN-l
         Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.24 Page 7 of 19


 1
     correct her 71 month prison sentence based on claims of ( 1) overly harsh sentencing, (2)
2    failure to receive the benefit of her minor role at sentencing, (3) denial of a mental
3
     evaluation, and (4) ineffective assistance of counsel). As such, the only viable grounds
4    for Petitioner's Motion is the grounds asserting ineffective assistance of counsel. As
5    analyzed below, however, although this claim is timely, it is procedurally barred. Further,
 6
     even if the claim were not procedurally barred, "petitioner's allegations, viewed against
 7   the record, fail to state a claim for relief' and warrant "summary dismissal." See
 8   McMullen, 98 F.3d at 1158-59.
 9           A.   Petitioner's Motion Is Not Time Barred
10           A motion to vacate must be filed within one year from the date the conviction
11   becomes final, 28 U.S.C. § 2255(f) (providing that "[a] I-year period of limitation shall
12   apply to a motion under this section," which will run from, inter alia, the date on which
13   "the judgment of conviction becomes final").        A conviction becomes final once the
14   deadline for filing the notice of appeal has expired. United States v. Gilbert, 807 F.3d
15   1197, 1199 (9th Cir. 2015) (noting that the sentence "became a final judgment for habeas
16   purposes once the deadline for filing the notice of appeal expired 14 days later"); see also
17   FED. R. APP. P. 4(b)(l)(A) (providing that "[i]n a criminal case, a defendant's notice of
18   appeal must be filed in the district court within 14 days after the later of ... the entry of
19 judgment").
20           Here, Petitioner's conviction became final on May 11, 2018, or fourteen (14) days
21   after entry of the judgment on April 27, 2018 2• CV ECF No. 1 at 1. Thus, May 11, 2018,
22   or fourteen (14) days after the judgment became final, was Petitioner's deadline to file her
23   Notice of Appeal. FED. R. APP. P. 4(b)(l)(A). Petitioner did not file a notice of appeal.
24   CV ECF No. 1 at 1. Accordingly, the statute of limitations period for Petitioner to file a
25
     2
            Although the judgment is signed by the judge on March 26, 2018, and the docket in
26
     this case reflects that the Court entered judgment on April 4, 2018, Petitioner indicated in
27   her Motion that the date of judgment was April 27, 2018. CV ECF No. 1 at 1. In an effort
     to give Petitioner every benefit of the doubt when ruling on this Motion, the Court 'utilizes
28   the later of these dates, or April 27, 2018.
                                                  -7-
                                                           3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.25 Page 8 of 19


 1
     motion to vacate under 28 U.S.C. § 2255 ended May 11, 2019.
2          On November 1, 2018, Movant filed the instant Motion to Reduce her Sentence.
3
     ECF No. 28 at 1; see also CV ECF No. 1 at 1. As a result, because she filed before the
4    May 11, 2019 deadline, her Motion is not time-barred. However, Petitioner's failure to
5    appeal raises a related issue of whether herMotion is barred by procedural default.
6          B.     Petitioner's Motion Is Barred Due to Procedural Default
7          "The general rule in federal habeas cases is that a defendant who fails to raise a claim
 8   on direct appeal is barred from raising the claim on collateral review." Sanchez-Llamas v.
9    Oregon, 548 U.S. 331, 350-51 (2006). "Where a defendant has procedurally defaulted a
10   claim by failing to raise it on direct review, the claim may be raised in habeas only if the
11   defendant can first demonstrate either [1] 'cause' and actual 'prejudice,' or that [2] he is
12   'actually innocent."' Bousley v. United States, 523 U,S. 614, 622 (1998) (internal citations
13   omitted); see also Sanchez-Llamas, 548 U.S. at 350-51 (same); United States v. Ratigan,
14   351 F.3d 957, 962 (9th Cir. 2003) (holding that "[a] § 2255 movant procedurally defaults
15   his claims by not raising them on direct appeal and not showing cause and prejudice or
16   actual innocence in response to the default"). Here, Petitioner's Motion makes no claims
17   of actual innocence, which would contradict the record in this case, including her guilty
18   plea. See CV ECF No. 1. As such, Petitioner must make a showing of cause and actual
19   prejudice to overcome her procedural default.
20         "Constitutionally ineffective assistance of counsel constitutes cause sufficient to
21   excuse a procedural default." Ratigan, 351 F.3d at 964-65; see also Potuto, B.Y.U. L.
22   Rev. 37 (providing that "[t]he Supreme Court so far has recognized only two claims for
23   cause sufficient to permit collateral review despite a default: (1) ineffective assistance of
24   counsel, and (2) an objective factor 'external to the defense' that produced the default").
25   Thus, in order to excuse her procedural default, a petitioner "must show that counsel's
26   performance was deficient and that the deficient performance prejudiced the
27   defense." Ratigan, 351 F.3d at 964-65 (citing Strickland v. Washington, 466 U.S. 668,
28   687 (1984)). In Ratigan, the petitioner argued his counsel's performance was deficient

                                                  -8-
                                                           3 :18-cv-02511-BEN; 3: 17-cr-03179-BEN-l
       Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.26 Page 9 of 19


 1 because he failed to object to certain issues, namely, the insufficiency of proof offered by
2 the government. Id. at 964-65. Nonetheless, the Court did not find this potential failing
3    on the defense counsel's part to warrant overcoming the procedural default: "His counsel's
4    failure to recognize every possible legal argument, including the arguably insufficient
5 proof offered by the government as to one element of the crime, does not, however,
6    constitute cause." Ratigan, 351 F .3d at 965. Rather, "[t]he mere fact that counsel failed to
7    recognize the factual or legal basis for the claim, or failed to raise the claim despite
 8 recognizing it, does not constitute cause for a procedural default." Id. (quoting Cockett v.
 9 Ray, 333 F.3d 938,943 (9th Cir.2003)). Thus, the Ratigan court concluded that the alleged
10   errors were not so serious as to deprive the appellant of a fair trial, and as a result, the
11   ineffective assistance claim was not supported by the record. Ratigan, 351 F.3d at 965.
12 Accordingly, the appellant "failed to show that he should be excused from his procedural
13   default." . Id. Similarly, in United States v. McMullen, the Ninth Circuit held that the
14   because the appellant "failed to raise any objection regarding the type of
15   methamphetamine, either at sentencing or on direct appeal, he [was] ... barred from raising
16 this issue in a§ 2255 motion." 98 F.3d at 1157. As a result, the Ninth Circuit held that
17   "the district court properly denied his motion to vacate his sentence on this ground." Id.
18         Here, just like the petitioners in Ratigan and McMullen, who also tried to raise
19   ineffective assistance of counsel claims through a Section 2255 motion without having
20   raised the claim on direct appeal first, Petitioner did not file a notice of appeal. CV ECF
21   No. 1 at 1. Thus, this Court must deny Petitioner's Motion, like the motions in Ratigan
22   and McMullen, unless she can show cause or prejudice. However, for the reasons outlined
23   below, the Court finds Petitioner has made no such showing because her claims of
24   ineffective assistance fail. More importantly, her claims of ineffective assistance do not
25   relate to the negotiation of the plea agreement. See, e.g. Washington v. Lampert, 422 F.3d
26   864, 870 (9th Cir. 2005) (holding that "in the context of§ 2255 challenges brought by
27   federal prisoners, that waivers cannot bar IAC claims associated with the negotiation of
28   plea agreements"). As a result, her claims have fallen victim to the bar of procedural
                                                  -9-
                                                           3: 18-cv-02511-BEN; 3:17-cr-03179-BEN-1
         Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.27 Page 10 of 19


 1   default. Further, as analyzed below, Petitioner, fails to establish ineffective assistance of
2    counsel.
3            C.    Petitioner Waived Her Claims Related to Overly Harsh Sentencing and
4
                   Mental Health
             To the extent Petitioner attempts to collaterally attack her conviction or sentence,
5
     she waived her right to do so. See United States v. Navarro-Botello, 912 F.2d 318, 321
6
     (9th Cir. 1990) (waiver of a right to appeal does not violate due process); United States v.
 7
     Schuman, 127 F.3d 815, 817 (9th Cir. 1997) ("[P]lea agreements are contractual in nature
 8
     and are measured by contract law standards") (internal quotations omitted).
 9
             In this case, in Petitioner's plea agreement, Petitioner agreed that she waived "all
10
     rights to appeal and to collaterally attack every aspect of the conviction and sentence."
11
     ECF No. 16 at 11. However, the plea agreement contained exceptions, which allowed her
12
     to appeal (1) "a custodial sentence above the greater of 71 months or the mandatory
13
     minimum term, if applicable" or (2) "the conviction or sentence on the basis that defendant
14
     received ineffective assistance of counsel." Id. Therefore, Petitioner's claims arising out
15
     of (1) a general view that her sentence was overly harsh3 and (2) poor mental health were
16
17
18   3
            To the extent that Petitioner argues her sentence was overly harsh, the Court notes
19   that Petitioner was charged with violation 21 U.S.C. §§ 952 and 960. Section 960 provides
     that where "[a]ny person who ... knowingly or intentionally imports or exports a controlled
20
     substance .... 50 grams or more of methamphetamine," that "person committing such
21   violation shall be sentenced to a term of imprisonment of not less than 10 years and not
     more than life." 21 U.S.C. § 960(a)-(b). Thus, the mandatory minimum term of
22
     imprisonment for Petitioner's crimes was 10 years. Id. The Federal Sentencing Guidelines
23   Manual, however, provides that "[w]here a statutorily required minimum sentence is
     greater than the maximum of the applicable guideline range, the statutorily required
24   minimum sentence shall be the guideline sentence." U.S. SENT'G GUIDELINES MANUAL§
25   5Gl.l(b), (c)(2). Thus, even though under the Sentencing Guidelines, Petitioner's total
     offense level of 31 and Criminal History Category I indicated a guideline imprisonment of
26
      108 months to 135 months, because the statutory minimum was greater than the guideline,
27   the Court was required to impose the statutory minimum of 10 years or 120 months. Yet,
     Petitioner received a sentence of 4 years. As such, the Court finds that even for a first-time
28   offender, Petitioner's argument that her sentence is overly harsh does not hold water.
                                                  -10-
                                                           3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.28 Page 11 of 19


 1 waived pursuant to the waiver of right to collaterally attack her sentence in the plea
2 agreement. Nonetheless, a claim of ineffective assistance of counsel was preserved for
 3 collateral attack.
4          D.    Petitioner Has Failed to Present Evidence of Ineffective Assistance of
 5               Counsel

 6         "The Sixth Amendment, applicable to the States by the terms of the Fourteenth
 7 Amendment, provides that the accused shall have the assistance of counsel in all criminal
 8 prosecutions." Missouri v. Frye, 566 U.S. 134, 138 (2012). That "right to counsel is the
 9 right to effective assistance of counsel," Missouri, 566 at 138 (citing Strickland, 466 U.S.
1O at 686), and applies to all critical stages of criminal proceedings, including "the
11 consideration of plea offers." Missouri, 566 U.S. at 138.
12       The Supreme Court has held ''that the two-part Strickland v. Washington test applies
13   to challenges to guilty pleas based on ineffective assistance of counseL" Hill v. Lockhart,
14   474 U.S. 52, 58-59 (1985); see also Missouri, 566 U.S. at 138 (same). Under this test, "a
15   defendant who pleads guilty upon the advice of counsel may only attack the voluntary and
16   intelligent character of the guilty plea by showing that the advice he received from counsel
17 was ineffective." Lambert v. Blodgett, 393 F.3d 943, 979 (9th Cir. 2004) (quoting Hill,
18 474 U.S. at 56-57); see also Tollett v. Henderson, 411 U.S. 258, 266 (1973) (providing
19 that "after a criminal defendant pleads guilty, on the advice of counsel, he is not
20   automatically entitled to federal collateral relief'; rather, "[t]he focus of federal habeas
21   inquiry is the nature of the advice and the voluntariness of the plea, not the existence as
22   such of an antecedent constitutional infirmity"). Thus, in a claim of ineffective assistance
23   of counsel arising out of a defendant's guilty plea, the defendant must meet the Strickland
24 test by showing that (1) under an objective standard, "counsel's assistance was not within
25   the range of competence demanded of counsel in criminal cases" and (2) the defendant
26   suffered actual prejudice because of this incompetence. Lambert, 393 F.3d at 979-80;
27   Lockhart, 474 U.S. at 57-58. "Unless a defendant makes both showings, it cannot be said
28   that the conviction ... resulted from a breakdown in the adversary process that renders the
                                                 -11-
                                                          3:l 8-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.29 Page 12 of 19


 1   result unreliable." Strickland, 466 U.S. at 687.
2          With respect to the first factor, "[w]hen a convicted defendant complains of the
3    ineffectiveness of counsel's assistance, the defendant must show that counsel's
4    representation fell below an objective standard of reasonableness." Strickland, 466 U.S. at
 5   687-88. This involves proving "that counsel's performance was deficient," by "showing
 6   that counsel made errors so serious that counsel was not functioning as the 'counsel'
 7   guaranteed the defendant by the Sixth Amendment." Strickland, 466 U.S. at 687; see also
 8 Iaea v. Sunnn, 800 F.2d 861, 864 (9th Cir. 1986) (citing Strickland). Only where counsel
 9   makes such serious errors that he or she is "not functioning as the counsel guaranteed by
1O the Sixth Amendment" will a court find deficient performance. Iaea, 800 F .2d at 864.
11 Accordingly, courts review claims of ineffective assistance of counsel under a "strong
12   presumption that counsel's conduct falls within the wide range of reasonable professional
13   assistance." Staten v. Davis, 962 F.3d 487, 495 (9th Cir. 2020); see also Strickland, 466
14   U.S. at 689 (providing that "O]udicial scrutiny of counsel's performance must be highly
15   deferential"). The Court should not view counsel's actions through "the distorting lens of
16   hindsight." Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir. 1995) (quoting Deutscher
17   v. Whitley, 884 F.2d 1152, 1159 (9th Cir. 1989)), vacated on other grounds by Angelone v.
18   Deutscher, 500 U.S. 901 (1991).
19          As to the second factor, "in order to satisfy the 'prejudice' requirement, the
20   defendant must show that there is a reasonable probability that, but for counsel's errors, he
21   would not have pleaded guilty and would have insisted on going to trial." Hill, 474 U.S.
22   at 58-59. "The purpose of the Sixth Amendment guarantee of counsel is to ensure that a
23   defendant has the assistance necessary to justify reliance on the outcome of the
24   proceeding." Strickland, 466 U.S. at 691-92. "A convicted defendant making a claim of
25   ineffective assistance must identify the acts or omissions of counsel that are alleged not to
26   have been the result of reasonable professional judgment." Strickland, 466 U.S. at 690.
27   Then, the court must evaluate "whether, in light of all the circumstances, the identified acts
28   or omissions were outside the wide range of professionally competent assistance." Id.
                                                  -12-
                                                           3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.30 Page 13 of 19


 1         While the Court would normally analyze a claim of ineffective assistance of counsel
2    under the two-pronged test set forth by the Strickland court, Petitioner made no specific
3    claims of (1) deficient performance or (2) prejudice. Instead, Petitioner claims that (1) her
4    attorney did not request a mental evaluation for her, and she suffers from anxiety and severe
5 depression, which she is being treated for in prison, (2) her attorney did not explain her
6 case to her so she could understand what was happening, and (3) she was told to.sign a plea
 7   agreement so she would not get more than ten years. ECF No. 1 at 5. The Court analyzes
 8 why each of these claims, when viewed in light of the record, fails to support a claim for
 9   ineffective assistance of counsel.
10         First, Petitioner claims that her attorney did not explain her case to her so she could
11   understand what was happening. CV ECF No. 1 at 6. Despite these statements, even
12   assuming that her attorney had not explained what was happening to Petitioner, she fails to
13   allege that she did not understand what was happening in her case. To the contrary, the
14   record indicates she understood what was happening. At the sentencing hearing, both
15   Petitioner and her attorney agreed that she had waived her right to appeal and collaterally
16   attack the judgment. ECF No. 26. Further, while at the sentencing hearing, Petitioner
17   herself stated, "And I want to thank my attorney for everything he has done on my behalf."
18   Id. Thus, the record indicates that she was satisfied with her representation. Even still,
19   case law in similar circumstances has found general claims of a failure to explain
20   insufficient to support a claim of ineffective assistance of counsel. For instance, in United
21   States v. Gomez, the defendant likewise stated, "I didn't know much of what was going on
22   and she didn't explain to me so I can better understand them." No. 17CR2520-LAB-1,
23   2019 WL 1301756, at *2 (S.D. Cal. Mar. 21, 2019). The court noted that "[m]ost criminal
24   defendants do not understand court proceedings very well, and they often appear 'intricate,
25   complex, and mysterious' to non-lawyers, which is why counsel are appointed for them."
26   Id. (internal citations omitted). Nonetheless, "attorneys do not need to explain every aspect
27   of a case, or even most aspects, to their clients; they only need to explain as much as a
28   client needs to know." Id. The court pointed out that that the petitioner's claim had "not
                                                  -13-
                                                           3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.31 Page 14 of 19



1    pointed to any error by her attorney, much less an unprofessional one." Id. Accordingly,
2    because "[c]onclusory claims such as this do not warrant relief," the court denied the
3    petitioner's motion. Id. (citing United States v. Johnson, 988 F.2d 941, 945 (9th Cir.
4    1993)). Similarly, here, Petitioner fails to point "to any error by her attorney, much less an
5 unprofessional one," Gomez, 2019 WL 1301756 at *2, and as such, this Court, like the
6 Gomez court, finds that Petitioner's vague claim that her attorney failed to explain things
7    to her fails to support a claim of ineffective assistance of counsel.
 8         Second, Petitioner claims she was told to sign the plea agreement so she would not
 9   get more than 10 years. CV ECF No. 1 at 6. However, Petitioner does not claim that her
10   signing of the plea agreement was not voluntary. Id. She also does not claim she was
11   coerced into signing the agreement.       Additionally, the magistrate judge, who had an
12   opportunity to observe Petitioner's demeanor, found that her guilty plea was made
13 . knowingly and voluntarily. ECF No. 17 at 4:5-13. Thus, any claim that her guilty plea
14 was not voluntary is belied by the record in this case.
15        · Third, Petitioner claims that her attorney did not request a mental evaluation for her,
16   and she suffers from anxiety and severe depression, which she is being treated for in prison.
17   ECF No. 1 at 5. However, Petitioner fails to argue how her attorney's failure to secure a
18   mental evaluation would have changed (1) her decision to plead guilty and/or (2) the
19   outcome of a trial, if she had chosen to pursue one. Because she fails to show that she
20   would have gone to trial and would not have pied guilty had it not been for her counsel's
21   conduct, her claim of ineffective assistance of counsel fails .. Not only was defense counsel
22   effective, but defense counsel also secured a favorable plea deal for Petitioner. This deal
23   enabled Petitioner to secure a sentence almost half the length of the mandatory minimum
24   sentence. Further, other courts have also held claims of a failure to secure a mental
25   evaluation as failing to substantiate a claim of ineffective assistance of counsel.
26          For instance, in United States v. Gordon, 793 F. App'x 471, 473-74 (9th Cir.
27   2019), cert. denied sub nom. Gordon v. United States, No. 20-5530, 2020 WL 6037318
28   (U.S. Oct. 13, 2020), the court noted that a district court abuses its discretion by denying
                                                   -14-
                                                            3: 18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.32 Page 15 of 19


1
     necessary expert services where "reasonably competent counsel would have required the
2    assistance of the requested expert for a paying client," and the defendant "was prejudiced
3    by lack of expert assistance." Id. at 473. However, the petitioner in Gordon failed to show
4    prejudice from a failure to conduct a mental examination because "[h]e received a pre-
s    trial mental-health evaluation, which the district court reviewed, ... [which] summarized
6    Gordon's medical history, including mental health, as well as his history of substance
7    abuse."   Gordon, 793 F. App'x at 473-74.            Thus, "[a]t sentencing, the district court
8    discussed Gordon's difficult upbringing and recommended that the Bureau of Prisons
9    conduct a mental-health evaluation." Id. at 474. However, the petitioner did "not show
IO   how a second mental-health evaluation would have caused the district court to consider
11   mitigating factors that it had not already weighed." Id. Similarly, here, the Court reviewed
12   a detailed Presentencing Investigation Report, ECF No. 18, which like the report in
13   Gordon, detailed Petitioner's medical history, including her mental health and history of
14   substance abuse. Thus, Petitioner, like the Gordon petitioner, cannot show a mental health
15   examination would have caused this Court to consider mitigating factors that it had not
16   already weighed.
17         As another example, in Gomez, the petitioner, like Petitioner here, pied guilty
l 8 pursuant to a plea agreement to one count of importation of methamphetamine in violation
19   of 21 U.S.C. §§ 952 and 960, and subsequently filed a petition to vacate her sentence
20   pursuant to 28 U.S.C. § 2255. 2019 WL 1301756 at *l. The Gomez petitioner also argued,
21   inter alia, that "she was denied a mental evaluation before signing her plea agreement."
22   Id. at * 1. Like Petitioner here, "[t]he only basis for such an evaluation that she has
23   identified is severe depression." Id. at * 1. The court denied the petitioner's motion because
24   "[e]ven assuming she was suffering from severe clinical depression at the time she decided
25   to plead guilty, she does not identify any facts that would have made her decision anything
26   other than knowing and voluntary." Id. Although the Gomez petitioner had never been
27   treated for her depression, while Petitioner here had been treated for six months for her
28   mental health issues, ECF No. 18 at 7, Petitioner still fails to identify any facts indicating
                                                  -15.-
                                                               3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.33 Page 16 of 19


1 that (1) she suffered from depression at the time she pied guilty and/or (2) such depression
2 or anxiety caused her guilty plea to be anything other than knowing and voluntary.
3          More importantly, "depression alone is very unlikely to render a plea involuntary."
4    Tanner v. McDaniel, 493 F.3d 1135, 1146 (9th Cir. 2007); see also United States v. Torres,
5    697 F. App'x 541 (9th Cir. 2017) (holding that the petitioner's "claim that he suffered from
6    untreated depression when he pleaded guilty does not render his plea involuntary"). In
7    Tanner v. McDaniel, the defendant argued "that a rational defendant in his position would
8 have wished to appeal the voluntariness of his plea based on the lack of a competent
9 psychological evaluation, Tanner's depression at the time of the plea and during the crimes,

IO   and Tanner's substance abuse during the crimes." Id. at 1145-46. The court noted that
11   first, if defendant was challenging the validity of his guilty plea in the district court, he
12   should have done so "by bringing a motion to withdraw the guilty plea, or by initiating a
13   post-conviction proceeding." Id. at 1145. The court further pointed out that even if the
14   defendant could have challenged the voluntariness of his plea on appeal, "his allegations
15   do not suggest that a rational defendant in his position would have wished to do so," noting
16 that his "main allegation is that he was suffering from depression when he pleaded guilty."
17 Id. The court reasoned that he "would have to show that his depression rendered him
18   unable to make the decision to plead guilty freely and intelligently." Id. at 1145-46.
19 However, "[t]he record of the plea hearing indicates the opposite: that Tanner lucidly and
20   voluntarily plead guilty." Id. at 1146.
21          Similar to the magistrate judge in Tanner, which observed that the defendant, despite
22   his depression, lucidly and voluntarily pied guilty, Magistrate Judge Stormes, who had an
23   opportunity to observe Petitioner's demeanor, found that she was competent to enter a plea,
24   and that her guilty plea was made knowingly and voluntarily. ECF No. 17 at 4:5-13.
25          Finally, in United States v. Flores-Acuna, a federal prisoner appealed the denial of
26   his Section 2255 motion as well as the court's decision not to hold an evidentiary hearing,
27   asserting "that he was prejudiced by counsel's failure to present evidence of his mental
28   deficit to the jury." 637 F. App'x 325 (9th Cir. 2016). In Flores, after trial, a clinical and
                                                  -16-
                                                           3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
        Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.34 Page 17 of 19


  1 forensic psychologist evaluated the defendant and concluded that his low test results
 2     suggested that his intellectual functioning fell "within the mentally retarded range." Id. at
  3    325. In ruling on the petitioner's motion, the district court held that "[n]othing in Dr.
  4 Yanofsky's evaluation renders trial counsel's professional judgment not to further
  5    investigate Defendant's mental capacity outside the wide range of reasonable professional
  6    assistance guaranteed by the Sixth Amendment." United States v. Flores-Acuna, No. 10c
  7 CR-2920-WQH, 2014 WL 4355583, at *5 (S.D. Cal. Sept. 2, 2014) (Hayes, J.), aff'd, 637
  8 F. App'x 325 (9th Cir. 2016). The district court noted that even ifit were "to assume that
 9 trial counsel's decision not to further investigate Defendant's mental capacity fell below
1O an objective standard of reasonableness, there is not a reasonable probability that the result
11     in this case would have been different." Id. as *7. As a result, the Court found "that
 12 Defendant's trial counsel acted within the 'wide range of reasonable representation'
 13 required under the Sixth Amendment." Id. (citing United States v. Ferreira-Alameda, 815

 l.4   F.2d 1251, 1253 (9th Cir. 1986)). On appeal, the Ninth Circuit likewise concluded that it
 15    was "not reasonably probable that, had the jury been presented with evidence from the
 16    psychological report, the outcome of the trial would have been different." Flores, 637 F.
 17 App'x at 326. "Accordingly, even assuming trial counsel's performance was deficient,
 18    Flores-Acuna cannot establish the requisite prejudice under Strickland." Id. The court
· 19 also affirmed the district court's decision to deny the petitioner an evidentiary hearing. Id.
 20           In Flores-Acuna, even though subsequent mental examinations showing the
 21    defendant fell within the range for mental retardation, the Ninth Circuit still upheld the
 22    district court's decision that the defense counsel's failure to present evidence of mental
 23    health issues did not qualify as ineffective assistance of counsel. Here, not only has
 24    Petitioner failed to advance any claims that she was mentally incompetent to enter her plea,
 25    but "depression alone is [also] very unlikely to render a plea involuntary." Tanner, 493
 26    F.3d at 1146. Thus, the Court finds that Petitioner's claims that her counsel failed to
 27    conduct a mental examination of her do not substantiate an ineffective assistance of counsel
 28    claim. Such claims are also belied by the record, which confirm that she voluntarily and
                                                    -17-
                                                             3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.35 Page 18 of 19


1
     knowingly entered a guilty plea, was deemed competent by both the magistrate and district
2    judge, and even thanked her counsel for his representation at the sentencing hearing.
3          E.     Petitioner Is Not Entitled to an Evidentiary Hearing
4          Petitioner has failed to provide the Court with credible evidence to substantiate her
5    claims of ineffective assistance of counsel. Instead, she has provided the Court with
6    nothing more than conclusory allegations, which fail to warrant an evidentiary hearing. Cf
7    Blackledge v. Allison, 431 U.S. 63, 74 (1977) (providing that "[s]olemn declarations in
 8   open court carry a strong presumption of verity" such that " [t ]he subsequent presentation
9    of conclusory allegations unsupported by specifics is subject to summary dismissal, as are
lO   contentions that in the face of the record are wholly incredible"). Because the Court finds
11   sufficient information in the record to allow the Court to rule on Petitioner's Motion, the
12   Court denies Petitioner's Motion without an evidentiary hearing. See United States v.
13   Espinoza, 866 F.2d 1067, 1069 (9th Cir. 1988) (noting that courts are not required to hold
14   an evidentiary hearing when ruling on a Section 2255 motion where the claims could "be
15   conclusively decided on the basis of documentary testimony and evidence in the record");
16   United States v. Burrows, 872 F.2d 915, 917 (9th Cir.1989) (per curiam) (reiterating that
17   district courts are not required to hold an evidentiary heating if the allegations fail to state
18   a claim for relief).
19   V.     CONCLUSION
20          For the above reasons, the Court DENIES Petitioner's Motion to Vacate, Set Aside,
21   or CorrectSentence.
22          Because the Court finds there is sufficient information on the record to demonstrate
23   Petitioner was not entitled to a mental evaluation, Petitioner's Motion is DENIED without
24   an evidentiary hearing.
25          Finally, the Court DENIES Petitioner a certificate of appealability. A defendant is
26   required to obtain a certificate of appealability in order to appeal a decision denying a
27   motion under 28 U.S.C. § 2255. A court may issue a certificate of appealability where the
28   movant has made a "substantial showing of the denial of a constitutional right," and
                                                   -18-
                                                             3: 18-cv-02511-BEN; 3:17-cr-03179-BEN-1
      Case 3:18-cv-02511-BEN Document 2 Filed 10/26/20 PageID.36 Page 19 of 19


 1 reasonable jurists could debate whether the motion should have been resolved differently,
2    or that the issues presented deserve encouragement to proceed further. See Miller-El v.
3    Cockrell, 537 U.S. 322, 335 (2003). This Court finds that Movant has not made the
4    necessary showing. A certificate of appealability is therefore DENIED.
5          IT IS SO ORDERED.
 6
 7
     DATED:      October   -/19   2020


 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -19-
                                                        3:18-cv-02511-BEN; 3:17-cr-03179-BEN-1
